DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 15 of copending Application No. 17/405,194 (hereinafter “the ‘194 application”) in view of U.S. Patent No. 5,208,187 to Tsubouchi, et al. (hereinafter “Tsubouchi”).  
Regarding claims 1-4, claims 1-2 and 15 of the ‘194 application recite substantially all of the limitations recited in claims 1-4 of the instant application, but do not explicitly recite that the annealing step produces a single crystal film.  However, in Figs. 1-12, col. 5, l. 4 to col. 12, l. 6, col. 14, l. 59 to col. 15, l. 54, and Example (G1) in col. 44, l. 5 to col. 45, l. 48 as well as elsewhere throughout the entire reference Tsubouchi teaches an analogous crystal growth method in which seed crystals (3) formed in via holes in an insulating film (2) are contacted with an amorphous metallic layer (4).  When the structure is annealed at a temperature of 250 °C or higher, spot diffraction patterns in the RHEED pattern are obtained which indicates the transformation to a single crystal film.  Thus, a person of ordinary skill in the art would be motivated to utilize the seeded growth method of Tsubouchi to produce a single crystal film in order to, for example, produce a crystalline layer having the desired materials properties.  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent No. 5,208,187 to Tsubouchi, et al. (hereinafter “Tsubouchi”). 
Regarding claim 1, Tsubouchi teaches a method of forming a single crystal film (see, e.g., the Abstract, Figs. 1-19, and entire reference), the method comprising:
contacting a seed crystal with one or more amorphous metallic alloy layers to form an amorphous precursor film (see, e.g., Figs. 1-12, col. 5, l. 4 to col. 12, l. 6, col. 14, l. 59 to col. 15, l. 54, and Example (G1) in col. 44, l. 5 to col. 45, l. 48 which teach that an Al seed crystal (3) formed in a via hole in an insulating film (2) is contacted with an amorphous metallic layer (4)); and
annealing the amorphous precursor film to yield the single crystal film (see, e.g., Figs. 1-12, col. 5, l. 4 to col. 12, l. 6, col. 14, l. 59 to col. 15, l. 54, and Example (G1) in col. 44, l. 5 to col. 45, l. 48 which teach that specimens annealed at temperatures of 250 °C or higher yielded spot diffraction patterns in the RHEED pattern which indicates the transformation to a single crystal film).  
Regarding claim 2, Tsubouchi teaches that contacting the seed crystal with the one or more amorphous metallic alloy layers comprises disposing the seed crystal on one of the one or more amorphous metallic alloy layers (see, e.g., Figs. 1-12, col. 5, l. 4 to col. 12, l. 6, col. 14, l. 59 to col. 15, l. 54, and Example (G1) in col. 44, l. 5 to col. 45, l. 48 which teach that the Al seed crystal (3) formed in a via hole in an insulating film (2) are in contact with and, hence, are disposed “on” (i.e., in contact with) the amorphous metallic layer (4) since the specification does not appear to include a definition for the word “on”; it is also noted that turning the structure in Fig. 1A upside down would result in the seed crystal (3) being “on” the amorphous layer (4); alternatively, see specifically Fig. 1C col. 6, l. 62 to col. 7, l. 2 which teach an embodiment in which seed crystal (6) is disposed on the amorphous metallic alloy layer (4)).
Regarding claim 3, Tsubouchi teaches that contacting the seed crystal with the one or more amorphous metallic alloy layers comprises disposing one of the one or more amorphous metallic alloy layers on the seed crystal (see, e.g., Figs. 1-12, col. 5, l. 4 to col. 12, l. 6, col. 14, l. 59 to col. 15, l. 54, and Example (G1) in col. 44, l. 5 to col. 45, l. 48 which teach that the amorphous metallic layer (4) is disposed on the Al seed crystal (3) in Fig. 1A).
Regarding claim 4, Tsubouchi teaches that contacting the seed crystal with the one or more amorphous metallic alloy layers comprises encapsulating the seed crystal between the amorphous metallic alloy layers (see, e.g., Figs. 1-12, col. 5, l. 4 to col. 12, l. 6, col. 14, l. 59 to col. 15, l. 54, and Example (G1) in col. 44, l. 5 to col. 45, l. 48 which teach, in Fig. 1C, a specific embodiment in which the that the Al seed crystal (6) is disposed between amorphous metallic layers (4) and (6)).
Regarding claim 5, Tsubouchi teaches that forming the one or more amorphous metallic alloy layers comprises co-depositing constituent elements of the metallic alloy (see, e.g., col. 7, l. 3 to col. 8, l. 6 which teach that the metallic layer (4) may be comprised of Al-Si which is formed by co-depositing Al and Si precursors). 
Regarding claim 6, Tsubouchi teaches that co-depositing the constituent elements comprises sputtering the constituent elements (see, e.g., col. 5, ll. 23-68 which teach that the metallic layer (4) may be deposited by sputtering).
Regarding claim 7, Tsubouchi teaches that contacting the seed crystal with the one or more amorphous metallic alloy layers comprises contacting a single seed crystal with the one or more amorphous metallic alloy layers (see, e.g., Figs. 1-12, col. 5, l. 4 to col. 12, l. 6, col. 14, l. 59 to col. 15, l. 54, and Example (G1) in col. 44, l. 5 to col. 45, l. 48 which teach that the Al seed crystal (3) formed in a via hole in an insulating film (2) is in contact with the amorphous metallic layer (4)).
Regarding claim 8, Tsubouchi teaches that contacting the seed crystal with the one or more amorphous metallic alloy layers comprises sputtering the seed crystal through a patterned mask with a nanometer-sized opening (see, e.g., Figs. 1-12, col. 5, l. 4 to col. 12, l. 6, col. 14, l. 59 to col. 15, l. 54, and Example (1) in col. 18, ll. 28-49 which teach that Al seed crystal (6) is deposited into a via within insulating layer (5) formed by photolithographic patterning; moreover, the via is disclosed as having a width L1 of 0.25, 0.5, and/or 1 m (i..e, 250, 500, or 1,000 nm); see specifically col. 5, ll. 23-68 which teach that the Al layers may be deposited by sputtering).  
Regarding claim 15, Tsubouchi teaches that the seed crystal has a misfit strain (m) with the amorphous metallic alloy layer of less than 10% (see, e.g., Figs. 1-12, col. 5, l. 4 to col. 12, l. 6, col. 14, l. 59 to col. 15, l. 54, and Example (G1) in col. 44, l. 5 to col. 45, l. 48 which teach that the Al seed crystal (3) formed in a via hole in an insulating film (2) are contacted with an amorphous Al metallic layer (4); accordingly since the seed crystal (3) and metallic layer (4) both consist of Al the misfit strain therebetween must be substantially zero (i.e., less than 10%); alternatively, since Tsubouchi teaches each and every step of the recited process it must necessarily produce the same results, namely a misfit strain of less than 10%).  
Regarding claim 17, Tsubouchi teaches that the seed crystal lowers the crystallization temperature of the one or more amorphous metallic alloy layers (see, e.g., col. 15, ll. 22-54 which teaches that converting the metallic layer (4) to amorphous Al lowers the temperature at which the transformation to monocrystalline Al occurs).  
Regarding claim 18, Tsubouchi teaches that annealing the amorphous precursor film comprises heating the amorphous precursor film below 0.6Tm, where Tm represents the melting temperature of at least one of the one or more amorphous metallic alloy layers (see, e.g., Example (G1) in col. 44, l. 5 to col. 45, l. 48 which teaches that annealing at a minimum temperature of 250 °C converts amorphous Al to single crystal Al; moreover, a temperature of 250 °C is less than half the approximately 660.32 °C melting point of Al). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi in view of U.S. Patent Appl. Publ. No. 20170183766 to Rajagopalan, et al. (“Rajagopalan”). 
Regarding claim 9, Tsoubouchi does not teach that at least one of the one or more amorphous metallic alloy layers comprises TiAl.  However, in Figs. 1-3 and ¶¶[0036]-[0051] as well as elsewhere throughout the entire reference Rajagopalan teaches an analogous method of forming a crystalline thin film by seeded (210) growth of amorphous TiAl layers (210) and (230) on a substrate (205).  As explained by Rajagopalan, the size, number, and placement of the seed crystals (210) can be used to control the microstructure of the recrystallized TiAl layer (240) during the annealing step.  Thus, a person of ordinary skill in the art would be inclined to utilize the seeded growth method of Tsubouchi to promote growth of a single crystal of TiAl as taught by Rajagopalan with the motivation for doing so being to provide a means for producing a single crystal TiAl alloy having the desired microstructure and materials properties at a lower annealing temperature.    
Regarding claim 10, Tsoubouchi does not teach that the crystallization of amorphous TiAl leads to the formation of -TiAl.  However, since the method taught by the combination of Tsubouchi and Rajagopalan teaches each and every step of the claimed method it must necessarily produce a material having the same properties, namely that of -TiAl.  In this case at least ¶¶[0043]-[0044] of Rajagopalan teaches the use of Ti seed crystals (210) and annealing the amorphous 50Ti-50Al layer (210) and (230) at a temperature of 550 °C for four hours which is almost identical to the annealing treatment utilized in the Examples involving TiAl seeded growth as disclosed in the instant application.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the formation of -TiAl, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 11, Tsoubouchi teaches that the seed crystal comprises one or more of Ti, Al, TiAl and Ag (see, e.g., Figs. 1-12, col. 5, l. 4 to col. 12, l. 6, col. 14, l. 59 to col. 15, l. 54, and Example (G1) in col. 44, l. 5 to col. 45, l. 48 which teach the use of Al seed crystals (3) formed in via holes; alternatively, see ¶[0048] of Rajagopalan which teaches the use of Ti or Al as a seed crystal (220)).  

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi in view of U.S. Patent No. 7,540,899 to A. David Johnson (“Johnson”). 
Regarding claim 12, Tsoubouchi does not teach that at least one of the one or more amorphous metallic alloy layers comprises NiTi.  However, in Figs. 1-3, col. 1, ll. 20-67, and col. 7, l. 18 to col. 10, l. 40 as well as elsewhere throughout the entire reference Johnson teaches an analogous method of producing a shape memory alloy (SMA) comprised of, for example, an alloy of titanium and nickel (NiTi).  This may be achieved by, for example, sputter depositing a layer of an amorphous material on a substrate in step (110) followed by applying (step (120)) and continuously moving a heat source (step (130)) across the amorphous material in order to crystallize the amorphous material in step (140).  Thus, a person of ordinary skill in the art would look to the teachings of Johnson and would be inclined to utilize the seeded growth method of Tsubouchi to promote growth of a single crystal of NiTi as taught by Johnson with the motivation for doing so being to lower the annealing temperature necessary to produce a single crystal NiTi alloy for use as a SMA.    
Regarding claim 14, Tsoubouchi does not teach that the seed crystal comprises one or more of NiTi, Cu, Cr, Fe, W, Nb and V.  However, as noted supra with respect to the rejection of claim 12, in Figs. 1-3, col. 1, ll. 20-67, and col. 7, l. 18 to col. 10, l. 40 as well as elsewhere throughout the entire reference Johnson teaches an analogous method of producing a shape memory alloy (SMA) comprised of, for example, an alloy of titanium and nickel (NiTi).  This may be achieved by, for example, sputter depositing a layer of an amorphous material on a substrate in step (110) followed by applying (step (120)) and continuously moving a heat source (step (130)) across the amorphous material in order to crystallize the amorphous material in step (140).  Thus, a person of ordinary skill in the art would look to the teachings of Johnson and would be inclined to utilize the seeded growth method of Tsubouchi to promote growth of a single crystal of NiTi as taught by Johnson with the motivation for doing so being to lower the annealing temperature necessary to produce a single crystal NiTi alloy for use as a SMA.  Moreover, in order to promote the formation of a higher quality NiTi single crystal from the amorphous phase during the annealing step, a person of ordinary skill in the art would be motivated to use the same material for the seed crystal, namely a NiTi seed crystal such that crystal growth proceeds via homoepitaxy, thereby minimizing the propensity for the formation of misfit dislocations due to a lattice mismatch between the seed crystal and the transformed NiTi single crystal.  

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi in view of Johnson and further in view of U.S. Patent No. 6,533,905 to Johnson, et al. (“Johnson II”). 
Regarding claim 13, Tsoubouchi does not teach that the crystallization of amorphous NiTi leads to the formation of austenitic NiTi.  However, as an initial matter it is pointed out that since the method of Tsubouchi and Johnson teaches each and every step of the claimed process it must necessarily produce the same results, namely that of the formation of austenitic NiTi.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the formation of austenitic NiTi, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  Alternatively, in Figs. 1-3 and col. 3, l. 15 to col. 7, l. 24 Johnson II teaches an analogous method of forming a TiNi SMA by sputter deposition.  In col. 4, l. 66 to col. 5, l. 1 and col. 6, l. 50 to col. 7, l. 24 Johnson II teaches that the sputtering conditions are preferably such that the TiNi thin film has an austenite finishing temperature of less than 37 °C with Fig. 2 showing a specific embodiment in which the austenite transition starts at 0 °C and finishes at 12-15 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Johnson II and would be motivated to utilize routine experimentation to determine the optimal TiNi sputtering and annealing conditions necessary to result in the formation of austenitic TiNi with the motivation for doing so being to, for example, produce a TiNi SMA which is well suited for medical devices that are actuated within the blood vessel.  
Regarding claim 16, Tsubouchi does not teach forming at least one of the one or more amorphous metallic alloy layer at room temperature.  However, in Figs. 1-3, col. 1, ll. 20-67, and col. 7, l. 18 to col. 10, l. 40 as well as elsewhere throughout the entire reference Johnson teaches an analogous method of producing a shape memory alloy (SMA) comprised of, for example, an alloy of titanium and nickel (NiTi).  This may be achieved by, for example, sputter depositing a layer of an amorphous material on a substrate in step (110) followed by applying (step (120)) and continuously moving a heat source (step (130)) across the amorphous material in order to crystallize the amorphous material in step (140).  In col. 1, ll. 40-44 Johnson specifically teaches that an amorphous TiN thin film is formed by sputter deposition and that crystallization occurs by annealing at elevated temperatures.  This therefore indicates that sputter deposition is necessarily performed at or near room temperature in order to form an initial amorphous phase.  This is further supported by at least Figs. 1-3 and col. 3, l. 15 to col. 7, l. 24 Johnson II teaches an analogous method of forming a TiNi SMA by sputter deposition.  In col. 5, ll. 25-47 Johnson II specifically teaches that the coated mandrel upon which a TiNi layer is to be formed is not heated which would necessarily mean that the TiN layer is deposited at room temperature.  Thus, a person of ordinary skill in the art would look to the combined teachings of Johnson and Johnson II and would be motivated to perform sputter deposition of a TiN shape memory alloy at room temperature in order to promote the formation of an initial amorphous TiN layer for seeded single crystal growth according to the method of Tsubouchi.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714